Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0969
                     Lower Tribunal No. F04-31228 B
                          ________________


                       Richard Bernard Latson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.

     Richard Bernard Latson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.